DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 should depend on claim 11. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,321,496 in view of Rommer et al (US20140169330 A1, hereinafter Rommer). The method of claim 1 of U.S. Patent No. 10,321,496 differs from claims 1 and 20 in that it does not disclose anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT. Rommer discloses anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT (see Fig. 6a). Therefore, it would have been obvious to one having ordinary skill in the art, to combine the teachings of Rommer with U.S. Patent No. 10,321,496 to improve handling of the establishment of communication paths for a radio terminal when multipath communication is used for communicating with a peer of the radio terminal.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,321,496 in view of Rommer et al (US20140169330 A1, hereinafter Rommer). The system of claim 12 of U.S. Patent No. 10,321,496 differs from claim 11 in that it does not disclose anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT. Rommer discloses anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT (see Fig. 6a). Therefore, it would have been obvious to one having ordinary skill in the art, to combine the teachings of Rommer with U.S. Patent No. 10,321,496 to improve handling of the establishment of communication paths for a radio terminal when multipath communication is used for communicating with a peer of the radio terminal.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,276  in view of Rommer. The method of claim 1 of U.S. Patent No. 11,026,276  differs from claim 1 in that it does not disclose anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT. Rommer discloses anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT (see Fig. 6a). Therefore, it would have been obvious to one having ordinary skill in the art, to combine the teachings of Rommer with U.S. Patent No. 11,026,276  to improve handling of the establishment of communication paths for a radio terminal when multipath communication is used for communicating with a peer of the radio terminal.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,026,276  in view of Rommer. The system of claim 12 of U.S. Patent No. 11,026,276  differs from claim 11 in that it does not disclose anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT. Rommer discloses anchoring a User Equipment (UE) at a first RAT base station in a first RAT core; using a second RAT base station to supplement the first RAT core; and providing dual connectivity and handover between the first RAT and the second RAT (see Fig. 6a). Therefore, it would have been obvious to one having ordinary skill in the art, to combine the teachings of Rommer with U.S. Patent No. 10,321,496 to improve handling of the establishment of communication paths for a radio terminal when multipath communication is used for communicating with a peer of the radio terminal.
Claims 3-10 and 13-19 are also rejected on the ground of nonstatutory double patenting because they correspond to claims  2-9 of U.S. Patents No. 10,321,496 and 11,026,276.  
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,321,496  and claim 1 of U.S. Patent No. 11,026,276 in view of Rommer and further in view of Nekovee (US 20160353467 A1). Claim 1 of U.S. Patent No. 10,321,496  and claim 1 of U.S. Patent No. 11,026,276 as modified by of Rommer fail to disclose wherein the UE is a 5G UE and wherein the first RAT base station is a 4G base station used for control signaling and wherein the second RAT base station is a 5G gNB used for data signaling. Nekovee discloses wherein the UE is a 5G UE and wherein the first RAT base station is a 4G base station used for control signaling and wherein the second RAT base station is a 5G gNB used for data signaling (The LTE transmissions may be restricted only to network signaling indicated by dashed lines 206… The 60 GHz APs 210 are under the control of the eNB 200 and transmit user data to, and receive user data from, UEs, see Fig. 2 and paragraphs 56-57). One of ordinary skill in the art would have found obvious to use 4G for data signaling and 5G for control signaling as because 4G has greater reliability due to exclusive spectrum use and reduced signal attenuation in the licensed frequency bands, and 5G provides higher peak data rates compared with 4G.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642